Citation Nr: 1447377	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  07-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Recognition as the surviving spouse of a veteran, for the purpose of entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The appellant asserts that she is the surviving spouse of a veteran (the Veteran) who had active service from January 1969 to September 1972.  The Veteran died in October 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appellant testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC, in June 2009.  A transcript of the hearing has been associated with the claims file.

In July 2009, the Board remanded this appeal for further evidentiary development.  In an August 2012 decision, the Board denied recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits.  The appellant appealed the August 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for readjudication.  The Court, in pertinent part, held that the Board had erred by not discussing (1) the relevance, if any, of the appellant's Social Security Administration (SSA) survivor benefits records and (2) whether VA had a duty to obtain these records.

The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

It appears that the appellant was awarded survivor benefits by the SSA based on her marriage to the Veteran.  While the appellant, through the representative, submitted some SSA records in connection with September 2014 correspondence, there is no indication that the AOJ attempted to obtain the complete SSA file.  In the June 2014 Memorandum Decision, the Court held that the SSA records may contain evidence relevant to the continuous cohabitation requirement necessary to establish the appellant as the surviving spouse of the Veteran for VA purposes.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R.	 § 3.159(c)(2) (2013).     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the SSA all records pertinent to the appellant's claim for SSA survivor benefits as well as all records relied upon concerning that claim.  All records/responses received should be associated with the claims file.

2.  Then, readjudicate the appeal.  If the issue remains denied, provide the appellant and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



